EXHIBIT 99.1 AMENDMENT NO. 1 TO PREFERRED SHARES RIGHTS AGREEMENT THIS AMENDMENT NO. 1 TO PREFERRED SHARES RIGHTS AGREEMENT (this “Amendment”), dated as of June 18, 2014, is between BAB, Inc., a Delaware corporation (the “Company”), and American Stock Transfer and Trust Company, LLC (“AST”), as successor to IST Shareholder Services as successor Rights Agent (“IST”). WHEREAS, the Company has selected AST to succeed IST as Successor Rights Agent under the Preferred Shares Rights Agreement between theCompany and IST, dated May 6, 2013 and AST has agreed to so act as successor Rights Agent; and WHEREAS, pursuant to Section 27 of the Preferred Shares Rights Agreement, the Company desires to amend the Preferred Shares Rights Agreementin order to reflect AST succeeding IST as Rights Agents as set forth below; NOW, THEREFORE, the Preferred Shares Rights Agreement is hereby amended as follows: PREFERRED SHARES RIGHTS AGREEMENT Dated as of May 6, 2013 Exhibit 4.1: 1. The title set forth on the cover page of the Rights Agreement is amended in its entirety as follows: PREFERRED SHARES RIGHTS AGREEMENT Dated as of May 6, 2013 , as amended on June 18, 2014 BAB, Inc. and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC as Rights Agent 2. The first paragraph on page 1 of the Preferred Stock Rights Agreement is amended to read in its entirety as follows: This PREFERRED SHARES RIGHTS AGREEMENT (this “Agreement”), dated May 6, 2013, as amended on June 18, 2014, is by and between BAB, Inc., a Delaware corporation (the “Company”), and American Stock Transfer & Trust Company, LLC (“AST”), as rights agent (the “Rights Agent”). All capitalized terms that are used in this agreement shall have the respective meanings given thereto in Section 1. 1. 3. Section 3. Issuance of Rights Certificates. Page 11, (c) Legend is amended to read in its entirety as follows: (c)Legend . Rights will be issued in respect of all Common Shares that are issued (whether as an original issuance or from the Company’s treasury) after the Record Date but prior to the earlier of the Distribution Date or the Expiration Date. Certificates representing such Common Shares will also be deemed to be certificates for Rights, and will bear the following legend if such certificates are issued after the Record Date but prior to the earlier of the Distribution Date or the Expiration Date: THIS CERTIFICATE ALSO EVIDENCES AND ENTITLES THE HOLDER HEREOF TO CERTAIN RIGHTS AS SET FORTH IN A PREFERRED SHARES RIGHTS AGREEMENT, DATED AS OF MAY 6, 2013, BETWEEN BAB, INC. (THE “COMPANY”) AND AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, AS RIGHTS AGENT, AS THE SAME MAY BE AMENDED FROM TIME TO TIME (THE “RIGHTS AGREEMENT”), THE TERMS OF WHICH ARE HEREBY INCORPORATED HEREIN BY REFERENCE AND A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY. UNDER CERTAIN CIRCUMSTANCES, AS SET FORTH IN THE RIGHTS AGREEMENT, SUCH RIGHTS (AS DEFINED IN THE RIGHTS AGREEMENT) MAY BE REDEEMED, MAY BECOME EXERCISABLE FOR SECURITIES OR ASSETS OF THE COMPANY OR SECURITIES OF ANOTHER ENTITY, MAY BE EXCHANGED FOR SHARES OF COMMON STOCK OR OTHER SECURITIES OR ASSETS OF THE COMPANY, MAY EXPIRE OR MAY BE EVIDENCED BY SEPARATE CERTIFICATES AND MAY NO LONGER BE EVIDENCED BY THIS CERTIFICATE. THE COMPANY WILL MAIL TO THE HOLDER OF THIS CERTIFICATE A COPY OF THE RIGHTS AGREEMENT WITHOUT CHARGE AFTER RECEIPT OF A WRITTEN REQUEST THEREFOR. UNDER CERTAIN CIRCUMSTANCES AS SET FORTH IN THE RIGHTS AGREEMENT, RIGHTS THAT ARE OWNED BY, TRANSFERRED TO OR HAVE BEEN OWNED BY AN ACQUIRING PERSON (AS DEFINED IN THE RIGHTS AGREEMENT) OR ANY OF ITS AFFILIATES (AS DEFINED IN THE RIGHTS AGREEMENT) OR ASSOCIATES (AS DEFINED IN THE RIGHTS AGREEMENT) WILL BE NULL AND VOID AND WILL NO LONGER BE TRANSFERRABLE. 4. Section 26 Notices, page 45, second paragraph is amended to read in its entirety as follows: Subject to the provisions of Section 21, any notice or demand authorized by this Agreement to be given or made by the Company or by the holder of any Rights Certificate to or on the Rights Agent will be sufficiently given or made if in writing and sent by a recognized national overnight delivery service, fax (when such fax is transmitted to the fax number set forth below and confirmation of transmission is received) or first-class mail, postage prepaid, addressed (until another address is filed in writing with the Company by the Rights Agent) as follows: American Stock Transfer & Trust Company, LLC 6201 15th Avenue Brooklyn, NY 11219 Fax (718) 234-5001 2. 5. Signature page is amended in its entirety as follows: IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as of the day and year first above written. BAB, INC. By: /s/ Michael K. Murtaugh Name: Michael K. Murtaugh Title: General Counsel and Secretary AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC By: /s/
